 104DECISIONSOF NATIONALLABOR RELATIONS BOARDMontgomeryWard &Co, Incorporated and Chauf-2Substitute the attached notice for that of thefeurs,Teamsters,Warehousemen and HelpersLo-Administrative Law JudgecalUnion No144, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaCase 25-CA-7077May 25, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn January 15, 1976, Administrative Law JudgeWalter H Maloney, Jr, issued the attached Decisionin this proceeding Thereafter, Respondent filed ex-ceptions and a supporting brief, and General Coun-sel filed a briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order 2 as modified hereinORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Mont-gomery Ward & Co, Incorporated, Terre Haute, In-diana, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder, as so modified1Substitute the following for paragraph 1(c)"(c)Granting benefits to employees to dissuadethem from engaging in union activities "iWe do not adopt the Administrative Law Judge s finding that Respondent violatedSec 8(a)(1) by soliciting and adjusting grievances The recorddoes not support the Administrative Law Judge's finding that SupervisorShroeder called Supp into his office and asked him what his complaint wasInstead, it isclearthat the conversation was initiated by Supp who informed Shroeder that he could not support himself on his earningsWe dohowever, agree with the Administrative Law Judge that the subsequentgranting of benefits to Supp, a union adherent, was in violation of Sec8(a)(1)Accordingly, we modify Conclusion of Law 4 to reflect the foregoing2 Our adoption of the Administrative Law Judge s recommended Orderwhich includes broad injunctive language is based on the violations foundin thiscase,and we do not rely on any other proceedings involving theRespondentSpringfield Dodge Inc218 NLRB 1429 fn 2 (1975)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which we were found to have com-mitted certain unfair labor practices, we have beenordered to post this notice and abide by itWE WILL NOT interrogate employees concern-ing their union activities or the union activitiesof other employeesWE WILL NOT engage in surveillance of theunion activities of our employees and WE WILLNOT request employees to engage in the surveil-lance of union activities of other employeesWE WILL NOT grant benefits in order to dis-suade employees from engaging in union activi-tiesWE WILL NOT threaten employees with loss ofbenefits in order to discourage them from en-gaging in union activitiesWE WILL NOT discharge or otherwise discrimi-nate against employees in their hire or tenure inorder to discourage their support of and activi-ties on behalf of Chauffeurs, Teamsters, Ware-housemen, and Helpers Local Union No 144,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen, andHelpers of America, or any labor organizationWE WILL NOT by any means or in any mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed to them by Sec-tion 7 of the National Labor Relations ActThese rights include the right to form, join, orassist labor organizations, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities fortheirmutual aid and protectionWE WILL offer full and immediate reinstate-ment to Albert W Supp to his former positionor, if such position no longer exists, to a substan-tially equivalent position, and WE WILL make himwhole for any loss of pay which he has sufferedby reason of the discrimination practicedagainst him, with interest thereon computed at 6percent per annumMONTGOMERY WARD&CO, INCORPORATED224 NLRB No 12 MONTGOMERY WARD & CO105DECISIONFINDINGS OFFACTSTATEMENT OF THE CASEWALTER H MALONEY, JR, Administrative Law JudgeThis case came on for hearing before me at Terre Haute,Indiana, upon a complaint,' amended at the hearing, is-sued by the Regional Director of Region 25, which allegesthat Respondent Montgomery Ward & Co, Incorporated,2violated Section 8(a)(1) and (3) of the Act, as amendedSpecifically, the amended complaint alleges that Respon-dent unlawfully interrogated employees concerning theirunion activities and the union activities of other employ-ees, requested employees to spy on the union activities ofother employees, solicited and adjusted grievances in orderto dissuade employees from supporting the Union, threat-ened employees with loss of benefits and adverse changesin working conditions if the Union were successful, anddischargedAlbertW Supp because he supported theUnion's organizing drive Respondent denies many of theindependent violations of Section 8(a)(1) which were al-leged and asserts that it discharged Supp on May 7, 1975,because he violated a no-solicitation rule Upon these con-tentions, the issues herein were joined 3ITHE UNFAIR LABOR PRACTICES ALLEGEDA Background and 8(a)(1) ConductRespondent operates a large department store near thecenter of the city of Terre Haute where it employs nearly200 persons On the same premises but in a separate build-ing it operates an automotive service center where it em-ploys about 20 salesmen, repairmen, tire changers, and gas-oline station attendants The Union began an organizingdrive on the entire establishment in March 1975 OnMarch 31, it filed a representation petition seeking an elec-tion in a broad unit composed of all warehousemen, salespersonnel, automotive service center employees, and cafe-teriaworkers, with the usual exclusions (Case 25-RC-5946)The case was set for hearing on April 16 and wasrescheduled for May 2 The hearing did not take place TheiThe principal formal papers docketed herein are as follows Chargeherein filed against Respondent by Chauffeurs, Teamsters, Warehousemenand Helpers Local Union No 144, affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America(herein called Union), on May 12 1975 complaint issued on June 26, 1975Respondent's answer filed on July 11, 1975, hearing held at Terre HauteIndiana, on August 25 and 26, 1975, briefs filed by the General Counsel andRespondent with me on September 29, 19752Respondent admits, and I find, that it is an Illinois corporation whichmaintains a multistate chain of retail department stores, including a storeand automotive service center located at Terre Haute, Indiana During thepreceding 12 months, a representative period Respondent sold and distrib-uted products valued in excess of $500,000, and purchased at its TerreHaute Indiana store directly from points and places located outside theState of Indiana goods and merchandise valued in excess of $50,000 Accordingly it is an employer engaged in commerce within the meaning ofSec 2(2), (6), and (7) of the Act The Union is a labor organization withinthemeaning of Sec 2(5) of the Act3Certain errors in the transcript have been noted and correctedpetition in Case 25-RC-5946 was withdrawn on May 6because another petition had been filed by the Union onMay 5, seeking an election in a unit limited to automotiveservice center employees (Case 25-RC-5966) An electionin the smaller unit was directed on May 28 and was held onJuly 30 The Union won the election by a vote of 13 to 5and was certified on August 7, 1975Among the Union efforts directed toward organizing thestore were two meetings conducted at the Teamsters hall oroffice which took place on March 24 and April 2 Betweenthese two meetings, Union Assistant Business Agents Har-ry V Rogers and Todd Jorritsma personally carried a let-ter, dated March 28 and signed by Union President GeorgeL Hanks, to Store Manager Jon C Maston In that letter,the Union claimed majority status and demanded recogni-tionRogers and Jorritsma left the letter with Maston'ssecretaryMaston did not reply to the letter directly, but onApril 7 issued a letter to all of Montgomery Ward's TerreHaute employees in which he acknowledged receipt ofHanks' letter, informed employees that Respondent wouldnot grant the requested recognition, and indicated his feel-ing that the best way to determine a question of representa-tion was to have an election He also noted that a represen-tation petition had been filedHis letter contained thecommentIn general, I know the union is not going to be able tohelp our employees To illustrate this point, I will bespeaking to you as time goes alongIt is my sincere hope you will feel free to ask me anyand all questions you may have My intent is and willbe to provide total and complete information in thismatterDuring the period of time when it was engaged in orga-nizing the main portion of the Montgomery Ward store,theUnion obtained designation cards from various em-ployee supporters However, in the automotive service cen-ter,which became the focal point of organizational interestafter the Union withdrew its first petition, Albert W Supp,a partsman, was the principal organizer During the periodrunning from mid-March until May 7, when he was termi-nated, Supp obtained about nine signed designation cardsfrom service center employees Among his other activitiesSupp attended the two union meetings held on March 24and April 2 He attended the first meeting with fellow em-ployee George Hamm Just before the second meeting, Ser-vice Center Manager Joseph Schroeder asked Supp if hewas going to the "big meeting," referring to a union meet-ing scheduled to take place that evening Supp replied thathe did not know but that he was thinking about attendingSchroeder also asked Supp if he had attended the firstmeeting on March 24 Supp replied that he and Hamm hadattended that meeting Schroeder proceeded to ask Suppwhat he thought about the meeting Supp gave him an eva-sive and generally negative response Schroeder then askedhim to vote against the Union if the question came to avoteHe also told Supp that he would like it if he andHamm went to the April 2 meeting and reported back tohim what was going on 4 On the following day, SchroederSchroeder admits making this request to Supp 106DECISIONSOF NATIONALLABOR RELATIONS BOARDapproached Supp in the partsroom area and asked himhow the meeting went He also asked him if Hamm hadattended, to which question Supp replied that he had notSupp reported to Schroeder generally what had transpiredat the April 2 meetingAt or about the same time, Schroeder also inquired ofHamm concerning the organizing campaign 5 On the dayfollowing theMarch 24 meeting, Schroeder approachedHamm and asked him what happened at the meeting Thetwo proceeded to discuss the various facets of the organiz-ing driveAbout a week or so later, Hamm was in theoffice of Service Manager Sam Potts on a business errandAt this time, Potts asked Hamm how he felt about theUnion and told Hamm that if the Union came in, employ-ees would probably lose a lot of benefits, including theirbreaktime Sometime in March, Potts had also told Suppthat, if the Union came in, breaktime and lunchtime wouldbe limited and the taking of such breaks would be closelyregimented At that time, the Company followed a flexiblepolicy in regard to the taking of breaksOn or about April 7, Schroeder spoke at some lengthwith Supp concerning Supp's dissatisfaction with his em-ployment He asked Supp what his problem was, and Suppreplied that his main problem was that he was only bring-ing home $78 per week a'id was unable to live on thatsalary They discussed the possibility of augmenting Supp'swages with an incentive program, in accordance withwhich Supp, as a partsman, would receive a stated bonusfor each of several enumerated items which he sold Suppagreed to this arrangement, so Schroeder obtained permis-sion from Maston to put it into effect On April 14, a tem-porary incentive for Supp, renewable every 30 days untilcanceled, was put into effect 6B The Discharge of Albert SuppWhen Maston learned that an organizing drive was inprogress, he directed his secretary to Xerox a copy of a rulerespecting solicitationwhich could be found in theCompany's personnel manual and to post a copy on bulle-tin boards in the store and in the automotive service centerThere is no indication that, until this time, any effort wasmade to bring the existence of this rule to the attention ofany employee or to enforce it in any way In pertinent part,the rule providesEmployees may not distribute union literature or soli-citmembership in unions, or fraternal, religious, socialor political organizations on Company time, or whileemployees to whom literature is being distributed, orwhose membership is being solicited, are on Companytime Company time is that time which the employeeis scheduled to be on duty and for which the employeeisbeing paid, excluding rest periods, lunch periods,and time before and after the employee's working day5Schroeder denies questioning Hamm I credit Schroeder6 Examples of the incentive payments for Supp were pair of shocks regu-larprice-25 cents, pair of shocks sale price-15 cents wheel align-ment-40 cents complete tune up regular price-$] tire sale over$50-$1 25 tire sale over $150-$3 50Solicitation is permitted on Company property so longas the employees, both those soliciting and those beingsolicited are on their own time and the solicitation isconducted in a quiet and orderly manner and does notinterfere with the operations of the Company's busi-nessMeetings or speeches are not to be permitted,solicitationwhich results in disturbing or interferingwith the work or function of any employees or depart-ment is forbidden, solicitation which is detrimental tomaintaining the premises in a clean and attractivecondition is forbidden*Solicitations for charity drives and fund raising cam-paigns are to follow the guidelines for solicitations asoutlined above The Company generally supports oneall-out community charity drive Prior approval is re-quired for any additional drives held on Companyproperty Such approval is to be made by the Retail orCatalog StoreManager, Catalog House PersonnelManager, Regional Personnel Director or CorporatePersonnel DirectorThere is considerable dispute as to when Maston's secre-tary copied and posted this notice on employee bulletinboardsMaston testified that he directed the posting of thenotice respecting no solicitation after learning that a sales-man, John Ellington, was distributing cards in the mainpart of the store According to Maston's own testimony,Schroeder reported learning of Ellington's involvementand of the existence of union cards in the store and askedMaston to put an end to union solicitation since he felt itwas a disruptive factor among employeesMaston calledEllington in to the office to warn him not to distributecardsWhen Ellington arrived at the office, he gave Mas-ton a week's notice that he was quittingMaston said,"Let'smake it today," and discharged Ellington on thespot Thereafter, a notice containing the above-quoted rulewas allegedly posted I credit testimony to the effect that itwas posted sometime in the spring of 1975 I also credit thetestimony of Hamm and Supp that they did not know ofthe existence of such rule or see the posting of the noticeuntil after Supp was dischargedSupp continued soliciting and obtaining signatures ondesignation cards at the service center throughout Apriland elsewhere in early May One of the persons Supptalked to was a gasoline service station attendant namedWalter Sims Sometime in March, Sims had signed a uniondesignation card at Supp's request On the day Supp wasdischarged, he approached Sims, who was standing on thesales floor of the service center during the early morninghours Sims was not on break at the time but was not occu-pied with any particular task He was standing about wait-ing for potential customers to drive into the service stationfor gasoline Supp asked Sims to obtain signed union cardsfrom a couple of gas station attendants so that he wouldhave a majority of the service center signed up Sims de-clined ' and reported the request by Supp to Schroeder,Sims testified that when Supp approached him he not only declined therequest to speak to other employees on behalf of the Union but lecturedSupp about not engaging in union activities on company time This portion MONTGOMERY WARD & CO107who immediately relayed the information to OperatingManager Robert Blanton Blanton in turn told Maston,who called Sims into his office and requested Sims to writeout in longhand the substance of his conversation withSupp Sims did soSupp was then summoned to Blanton's office by Schroe-der On the way to Blanton's office from the service center,Supp asked Schroeder what the requested interview was allabout and Schroeder replied that he thought it had to dowith the Union While they were waiting in Blanton's of-fice, Schroeder asked Supp what problems he was encoun-tering in the shop Supp replied that there was dangerousequipment, including three tire changers on a hoist, andtold Schroeder that if the defects in this equipment werenot corrected, someone would get killedFinally, Supp was called into Maston's office in the com-pany of BlantonMaston greeted him with the phrase"You know your job is in jeopardy " Supp made no replyMaston went on to inquire of Supp as to why he was soopen about the Union in light of company policy, tellingSupp that he had placed his job in jeopardy and could befired for being so open about the Union Supp replied thathe could not make ends meet on what he was earning atMontgomery Ward Supp also discussed with Maston agrievance relating to a defective tire-changing machine,which machine Supp felt was a danger to the life or limb ofemployees assigned to use it In the discussion which en-sued,Maston reiterated the statement he had made in hisApril 7 letter, namely that he felt that the Company coulddo more for the employees than the Union could Interest-ingly enough, during no conversation with Supp on themorning or early afternoon of May 7 did Maston or anyone else in supervision mention to Supp the name of Simsas the person who had complained of on-the-job solicita-tion by Supp, nor was mention made of the conversationthat morning between Sims and Supp as the incident whichtriggered the interviewMaston told Supp to wait outside for a few minutes, soSupp left his office, during which period Maston ponderedSupp's fateWhen Supp returned, Maston told Supp thathe had put him (Marton) in a tight position because he hadbeen so open about his union activities, so, in light of thatfact, he would have to effectuate company policy and dis-charge him He told Blanton to accompany Supp to theservice center Supp went to the service center, picked uphis belongings, got his final check, and leftIIANALYSIS AND CONCLUSIONSA Independent Violations of Section 8(a)(1)Iconclude that the following statements made byRespondent's supervisors, some of which are essentiallyadmitted by Respondent, constitute a violation of Section8(a)(1) of the Act1Schroeder's questions to Supp on or about April 2 asof the testimony of an employee who was recently put in line for promotionis argumentative and suspect and is contradicted by Supp I discredit Simson this pointto whether he had attended the March 24 union meeting,what he thought of the March 24 meeting, and whether hewas going to the "big meeting" that evening2 Schroeder's request to Supp that he report back tohim what occurred at the April 2 union meeting3Schroeder's question to Supp the following day in-quiring into what transpired at the April 2 union meeting,and his question as to whether employee Hamm had at-tended that meeting4 Potts' statement in late March or early April toHamm that if the Union came in, employees would losebenefits, including breaktime, and his interrogation ofHamm as to how Hamm felt about the Union5Potts' statement in March to Supp that, if the Unioncame in, the Company would stop following its flexiblepolicy regarding lunch and breaktimes, and would strictlylimit and regiment employees in taking these breaks6The Respondent's effort to solicit and adjust Supp'sgrievance concerning insufficient earningsOn the sameday that Maston distributed a letter to employees announc-ing Respondent's refusal to recognize the Union and itsopposition to the unionization of the store, Respondent,acting through Schroeder, called known union activistSupp into his office in an obvious attempt to dissuade himfrom promoting the Union cause any further Schroederasked Supp what his basic complaint was and received aclear answer, whereupon he undertook to provide somemeasure of improvement in Supp's earnings Schroedersought and obtained from the store manager permission toinstitute an incentive program based on sales and madeapplicable only to Supp, which would have the effect ofslightly augmenting Supp's basic earnings The programwas put into effect in mid-April when the first representa-tion petition filed by the Union was still pending The in-centive program was not only a promise of benefit, it wasa grant of benefit to an in-house union organizer, duringthe pendency of a petition, designed to alleviate a griev-ance which prompted his union activities in the first placeThe fact that this effort on Respondent's part was not suc-cessful, as discussedinfra,in putting an end to Supp'sunion enthusiasm in no way detracts from the illegality ofthe actNLRB v Exchange Parts Co,375U S 504(1964)B The Dischargeof AlbertW SuppBy all accounts,Supp satisfactorily performed his as-signed duties during the year in which he was employed atthe automotive service center He started to work as a tirechanger and was later assigned to be a partsman Duringthis period of time,he regularly received good marks fromhis supervisors,with the sole possible exception of havingan untidy uniform,hardly a matter of major concern forpersons assigned to grimy work like tire changing Duringthe year of his employment,Supp received raises from hishiring-in rate of $2 25 an hour to$2 75 an hour,the wagehe received when he was fired Respondent's effort to soli-cit and adjust a grievance relating to inadequate compen-sation, noted above, while illegal in its concept and execu-tion,demonstrates on its behalf not only a desire to chill anorganizing drive but at the same time a recognition of 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupp's value as an employee However, when the carrotdid not work, the stick was appliedSupp was the leading union organizer in the automotiveservice centerA few days before Supp's discharge, whenthe Union withdrew its petition for a storewide unit andfiled a new petition limited to the automotive service cen-ter, this area became the focal point of the struggle and afortioriSupp became the leading union protagonist To as-sist it in eliminating a protagonist who could not be dealtwith effectively in other ways, Respondent fell back on arule contained in its personnel manual forbidding employ-ees to solicit for union or other purposes on working time,with certain noted exceptionsThe General Counsel does not contend that the rule orrules, as set forth above, areper seillegalRather, he devot-ed much argument and considerable evidence to the con-tention that the rule was discriminatorily promulgated andenforcedMuch of Respondent's testimony and argumentwere designed to counter this contention In looking at thefacts and circumstances surrounding Respondent's relianceupon this rule, the first question which must be addressediswhether the rule was actually promulgated at all in anymeaningful sense so that employees could fairly be chargedwith knowing about it and abiding by it For a number ofyears, the only copy of the rule which existed at the TerreHaute store was one which could be found only in therecesses of a personnel manual kept in the store manager'sofficeDuring most of Supp's tenure as an employee, theexistence of the rule was a well-kept secret It was not post-ed, it was not found in any employee handbook, and itwas not orally brought to his attention or that of any otheremployee who testified at the hearingMaston admits oneelement of discriminatory promulgation of a no-solicita-tion rule, namely that it was dusted off and brought to lightat Schroeder's request, after Maston discharged union ac-tivistEllington, and in a direct cause-and-effect relation-ship to a drive which was then gaining momentum 8 WhileMaston responded to the Union's demand for recognitionby distributing a letter to all employees on the subject ofunionization, at no time did he make any other effort oruse any other means besides a routine notice posting on thebulletin board to bring the existence of the newly promul-gated rule to the attention of anyone It is no surprise thatSupp, Hamm, and possibly many others did not see itDuring the period of nonapplication and nondisclosureof this rule, a loose and informal practice or rule of theshop had grown up which was totally contrary to the provi-sions of the rule and which in fact endured after copies ofthe rule were Xeroxed and posted Supervisors and nonsu-pervisory employees routinely solicited employees on thejob for a whole host of purposes, ranging from UnitedFund to the sale of United States Series E bonds to theWest Vigo school carnival Respondent admits that solici-tations of employees for the United Fund and for USSavings bonds were made under company sponsorshipOther examples of solicitation on company time are evi-dent from the record An employee collected money onworktime for flowers for the mother of James Smith, a8 SeeStateChemical Company166 NLRB 455 (1967)Hosiery CorporaLion of America,175 NLRB 180 (1969)store employee, who was hospitalized Another solicitedmoney whensalesmanJames Rusk went to the hospitalwith a heart attack Schroeder sold peanuts to employeeson worktime for the benefit of his daughter's Girl ScouttroopAfter the posting of the notice, solicitations wereundertaken by a supervisor and two employees for going-away presents for six employees who were retiring in May1975Potts sold raffle tickets for the benefit of the WestVigo carnival sponsored by a school which one of his chil-dren attended I do not regard these incidents as isolatedbut as part of a practice or pattern of behavior which wasoften made evident to employees such as Supp, and whichcondoned on-the-job solicitations, both for in-house chari-ties and for the benefit of organizations and efforts whichhad nothing to do with Montgomery Ward & Co As therule in question was promulgated for the admitted purposeof limiting union organizational activity by an employerwho gave repeated evidence of union animus by the com-mission of collateral unfair labor practices, and as the rulewas applied disparately to interfere only with union organi-zational activities, I conclude that the Respondent may notrely on it as a defense to discharging SuppThere is some testimony in the record that Supp wasaware of company policy and that the discharge was takento effectuate company policy, without specific reference towhich policy that might be The Company had a policy ofresisting union organization Supp was aware of such apolicy from Maston's April 7 letter and from the interroga-tions, grants of benefit, and requested surveillance of unionmeetings which he had experienced in the 2 months priorto his discharge 9 I construe certain remarks attributed toSupp regarding an awareness of the Respondent's "policy"as meaning he was aware that the Respondent disliked theorganization of its stores, not that he was aware of theexistence of any no-solicitation rule, valid or otherwiseThe Union's instruction to Supp not to solicit on companytime was cautionary advice of general application and wasby no means an instruction that a valid no-solicitation rulewas there and then in full force and effect at Respondent'sTerre Haute store Indeed, at the beginning of the organi-zational drive when Supp commenced his union activities,the rule in question had not as yet been promulgatedAny reliance by Respondent upon the rule as a basis fordischarging Supp is not only legally unfounded but is alsopretextual It is clear from the context of the discharge thatRespondent was not moving to enforce or vindicateits rulewhen it terminated Supp Rather, it was taking steps to9 Indeed this case is not the first instance in which Respondent s policy ofresisting organizational campaigns has extended to the commission of un-fair labor practices In the past 10 years the Board has found that thisRespondent has committed unfair labor practices and hasissued cease-and-desist orders against it in some 13 reported casesMontgomery Ward & CoInc160 NLRB 1729 enfd in part 385 F 2d 760 (C A 8 1967)Blooming-tonMinn 8(a)(1) (3) and (5) 172 NLRB 294 enfd 399 F 2d 409 (C A 71968)Chicago Ill 8(a)(l) and (5) 165 NLRB 652 (1967) Pasco Kennew-ick and Richland Wash 8(a)(1) and (5), 166 NLRB 764 (1967) PittsburgCalif8(a)(1) and (5) 179 NLRB 686 (1969) Yakima Wash 8(a)(1) (3)and (4) 187 NLRB 956 (1971) Longview Wash 8(a)(1) 186 NLRB 1022(1970)Canton Ohio 8(a)(1) and (3) 189 NLRB 80 (1971) Poplar BluffMo 8(a)(1) 197 NLRB 519 (1972) Mansfield Ohio 8(a)(1) and (3) 195NLRB 725 (1972) Menands N Y 8(a)(1) and (3) 198 NLRB 52 (1972)CheyenneWyo 8(a)(1) and (3) 202 NLRB 978 (1973) Daly City Calif8(a)(I) and (3) 210 NLRB 717 (1974) Marshalltown Iowa 8(a)(1) and (5) MONTGOMERY WARD & CO109eliminate the prime organizer in a portion of its store whichhad just become the subject of the newly filed representa-tion petition Supp's statement to Sims, requesting him toget other gas station employees to sign, was a trivial remarkmade in passing to an employee who was standing idle atthe time it was made Any interruption of the work ofeither Sims or Supp by this statement was miniscule WhenSupp was brought to Maston's office for his terminal inter-views, no mention whatsoever was made to him of a con-versation with Sims or of Sims' report, so no response orexplanation by Supp as to his side of Sims' story was possi-ble before the rule was assertedly invoked to bring aboutSupp's dischargeMaston's statements to Supp duringthese conversations indicated that Supp was an embarass-ment to him, possibly in the eyes of higher management,because Supp had been so open about promoting the unioncause Indeed, the even-handed enforcement of a no-solici-tation rule leaves ample room for an employee to be openand aboveboard about seeking union memberships oncompany property, so long as he does so at prescribedtimes and places It was Supp's openness, taken togetherwith the fact that Respondent found itself with the possi-bility of facing an election in a limited unit and Supp's lackof an acceptable response to the incentive program, whichmade his presence no longer tolerable Accordingly, I findand conclude that by discharging Albert W Supp on May7, 1975, Respondent herein violated Section 8(a)(1) and (3)of the ActUpon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the followingCONCLUSIONS OF LAW1Respondent Montgomery Ward & Co, Incorporated,isan employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act2Chauffeurs, Teamsters, Warehousemen, and HelpersLocal Union No 144, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen, and Help-ers of America, is a labor organization within the meaningof Section 2(5) of the Act3By discharging Albert W Supp because he engaged inunion activities, as found above, Respondent herein violat-ed Section 8(a)(3) of the Act4 By the acts and conduct set forth in Conclusions ofLaw 3, by interrogating employees concerning their unionactivities and the union activities of other employees, byrequesting employees to engage in surveillance of unionmeetings, by soliciting and adjusting grievances in order todissuade employees from engaging in union activities, andby threatening employees with the loss of benefits in theevent of unionization, Respondent herein violated Section8(a)(1) of the Act5The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on interstate commerce, withinthe meaning of Section 2(6) and (7) of the ActREMEDYHaving foundthatRespondent has engaged in certainunfair labor practices, I will recommend that it be orderedto cease and desist therefrom, and that it be required totake certain affirmative actions designed to effectuate thepurposes and policies of the Act As noted above in foot-note 9, this Respondent has repeatedly been found guiltyand has frequently been ordered to cease and desist fromengaging in unfair labor practices which have occurred instores located throughout the United States This case isbut one more instance in which it has flouted the Act afterhaving been placed under specific directives by this Agen-cy not to do so For this reason, and also because the viola-tions found herein include a discriminatory discharge andgo to the very heart of the Act, this casewarrants the rec-ommendation and adoption of a broad 8(a)(1) order J CPenney Co, Inc (Store #1814),172 NLRB 1279, fn 1(1968),Adam & Eve Cosmetics, Inc,218NLRB 1317(1975) The recommended order will also provide that Re-spondent be required to offer to Albert W Supp reinstate-ment to his former or substantially equivalent position andto make him whole for any loss of earnings in accordancewith theWoolworthformula,10 with interest thereon com-puted at 6 percent per annum I will also recommend thatRespondent be ordered to post the usual notice notifyingemployees of their rights and of the results in this caseUpon the foregoing findings of fact, conclusions of law,and pursuant to Section 10(c) of the Act, I make the fol-lowing recommendedORDER 11The Respondent, Montgomery Ward & Co, Incorporat-ed, and its directors, officers, supervisors, agents, succes-sors, and assigns, shallICease and desist from(a) Interrogating employees concerning their union ac-tivities or the union activities of other employees(b)Engaging in surveillance of union activities of its em-ployees and requesting employees to assist it in engaging inthe surveillance of union activities of other employees(c)Soliciting and adjusting grievances and granting ben-efits to employees to dissuade them from engaging in unionactivities(d)Threatening employees with loss of benefits in theevent the store becomes unionized(e)Discouraging membership in, or activities on behalfof,Chauffeurs, Teamsters,Warehousemen, and HelpersLocal Union No 144, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen, and Help-ers of America, or any other labor organization, by dis-charging or by discriminating against employees in theirhire or tenure(f)By any means or in any manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act10F W Woolworth Company90 NLRB 289 (1950)11 In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeits findings conclusions and Order and all objections thereto shall bedeemed waived for all purposes 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD2Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act(a)Offer to Albert W Supp immediate and full rein-statement to his former position or, if such position nolonger exists, to substantially equivalent employment, with-out prejudice to his seniority or other rights previously en-joyed, and make him whole for any loss of pay suffered byhim by reason of the discrimination found, in the mannerdescribed above in the section entitled "Remedy "(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to analyze the amount ofbackpay due under the terms of this recommended Order(c)Post at Respondent's place of business at TerreHaute, Indiana, copies of the attached notice marked "Ap-pendix " 12 Copies of said notice, on forms provided by theRegional Director for Region 25, after being duly signedby a representative of Respondent, shall be posted immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material(d)Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith12 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals the words in the notice reading `Posted by Orderof the National Labor Relations Board shall read ' Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board